DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an apparatus and system for guiding a gripping tool, classified in E21B 19/24. 
II. Claims 16-20, drawn to a method of using an apparatus comprising a nubbin and a guide structure, classified in F16L57/005.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, the apparatus of claim 1 does not need to be used with a gripping tool inserted through the apparatus and into a target structure.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification;    

(C) A different field of search: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) e.g., searching different classes/subclasses or electronic resources, or employing different search queries. Examiner notes that a different field of search may exist even though inventions may be classified together; and/or
(D) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph/A.
In this case, the inventions are at least classified differently and/or would require different search strategies and queries. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Brandon Zuniga on 9/8/21 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-15. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the guide structure is configured to be fixed to a nubbin” and then continues to define structural particulars of the nubbin. The claim is indefinite for two reasons. First, it is not clear whether or not the nubbin and its recited particulars are recited by the claim, as best evidenced by claim 14. Second, it is not clear how the defined structural particulars of the nubbin are intended to structurally limit the guide structure to which the claim is directed. In other words applicant has attempted to define the guide structure functionally by reciting structure of a component which does not appear to be required. MPEP 2173.05(g) states, “A claim term is functional when it recites a feature "by what it does rather than by what it is" […] the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).” The examiner notes that the indefiniteness issues with claim 1 are resolved in dependent claim 14 by clearly and positively requiring the nubbin, and thus its structural particulars within claim 1. Claims 2-13 do not resolve the indefiniteness issues of the parent claim and are rejected for depending from an indefinite claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matherne (US 3475038 A).

Regarding claim 1, Matherne teaches an apparatus for guiding a gripping tool into a target structure to be gripped, the apparatus comprising a guide structure (the device of Fig 2, labelled as 10 in Fig 1); 
wherein the guide structure is configured to be fixed to a nubbin (Fig 2, Fig 5, the device, labelled as 10 in Fig 1 is capable of being fixed to a nubbin by clamping onto a nubbin. As best understood, the examiner understands that the nubbin is not a requirement of the apparatus); the nubbin comprising a proximal nubbin end configured to be adjacent to the target structure, a proximal nubbin portion adjacent to the proximal nubbin end, a distal nubbin end opposite the proximal nubbin end, and a distal nubbin portion adjacent to the distal nubbin end; the proximal nubbin portion comprising a nubbin coupling configured to be coupled to the target structure; the distal nubbin portion comprising a nubbin collar, the nubbin collar comprising a first nubbin aperture and a second nubbin aperture opposite the first nubbin aperture (As best understood, the examiner understands that the nubbin is not a requirement of the apparatus and thus the preceding structural features of the nubbin are understood not as being required); 
wherein the guide structure comprises a proximal guide end configured to be adjacent to the nubbin (Fig 5, end at 38), a proximal guide portion adjacent to the proximal guide end (Fig 5, portion at 40), a distal guide end opposite the proximal guide end (Fig 5, end at 76), and an inner void having a cross-sectional dimension that increases from the proximal guide end to the distal guide end (Fig 5, as seen, the inner cross section of the guide increases from proximal guide end 40 to distal guide end 76), the proximal guide portion being configured to be fixed to the distal nubbin portion (Fig 5, the totality of the guide including guide portion 40 is capable of being fixed to a nubbin which is not understood as being required via collar at 32 and set screws 78); 
wherein the proximal guide portion of the guide structure comprises a guide collar (Fig 3, Fig 5, collar 32), the guide collar configured to receive the nubbin collar of the nubbin (Fig 3, Fig 5, the collar 32 has an open bore capable of receiving a nubbin); and 
wherein the guide collar comprises a first guide aperture and a second guide aperture opposite the first guide aperture (Fig 4, Fig 5, apertures through collar 32 are were set screws 78 are set and are set opposite one another as seen), the first guide aperture and the second guide aperture each being configured to receive a cylindrical rod that passes through both the first guide aperture and the second guide aperture (Fig 4, Fig 5, the apertures are aligned and capable of receiving a cylindrical rod, which is not understood as being required).  

Regarding claim 2, Matherne further teaches wherein the apparatus comprises a first pin configured to be inserted into the first guide aperture (Fig 5, set screw 78 on the left), the first pin configured to protrude past the first guide aperture (Fig 5, set screw 78 on the left extends through the aperture as defined) and into a first nubbin aperture of a nubbin collar of the nubbin, the nubbin collar positioned inside the guide collar (As stated in parent claim 1, the nubbin let alone its relationship with the guide is not understood as being a required part of the apparatus as presently recited. The guide of the apparatus is capable of having the recited relationship with an unrecited nubbin).  

Regarding claim 3, Matherne further teaches wherein the first guide aperture comprises a first threaded inner aperture surface (Column 4, lines 16, the apertures as defined are threaded).  

Regarding claim 4, Matherne further teaches wherein the first pin comprises a first leading end (Fig 4, 5, the front tip of set screw 78 ), a first leading portion adjacent to the first leading end (Fig 4, 5, a middle portion of set screw 78 after engagement with 32), a first trailing end (Fig 4, 5, end portion of set screw 78), and a first trailing portion positioned between the first leading portion and the first trailing end (Fig 4,5, portion of set screw 78 engaged with collar 32), the first pin configured to be inserted into the first guide aperture (Fig 4, 5, the pin 78 is inserted in the aperture as seen), the first leading end configured to be inserted into the first guide aperture before any (Fig 4, 5, the leading end/front tip of screw 78 would be inserted first), and the first trailing portion comprising a first threaded outer pin surface (Column 4, lines 16, the screw is threaded).  

Regarding claim 5, Matherne further teaches wherein the first pin comprises a first rotator engagement portion (Fig 3, recess or polygonal socket 80), the first rotator engagement portion configured to permit the first pin to be rotated so that the first threaded outer pin surface engages the first threaded inner aperture surface (Column 4, lines 13-18, the threaded outer pin surface is engaged with the threads of the inner aperture).  

Regarding claim 12, Matherne further teaches wherein a distal guide portion of the guide structure has a truncated conical shape (Fig 5, guide cone 40 has a truncated conical shape).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggart (US 20190368281 A1), in view of Matherne (US 3475038 A).

Regarding claim 1, Haggart teaches an apparatus for guiding a gripping tool into a target structure to be gripped, the apparatus comprising a guide structure (Fig 5, guide 12); 
wherein the guide structure is configured to be fixed to a nubbin (Fig 5, guide 12 is fixed to nubbin 34); the nubbin comprising a proximal nubbin end configured to be adjacent to the target structure (Fig 5, 8, lowest end of nubbin 34), a proximal nubbin portion adjacent to the proximal nubbin end (Fig 8, portion 44), a distal nubbin end (Figs 5, 8, uppermost end of nubbin 34) opposite the proximal nubbin end (Fig 5, 8, the uppermost end/distal end is on the opposite end of the lowest end/proximal), and a distal nubbin portion adjacent to the distal nubbin end (Fig 5, 8 portion 42); the proximal nubbin portion comprising a nubbin coupling configured to be coupled to the target structure (Fig 8, portion 44; Para 0032, the threads are “tubular threading 44”); the distal nubbin portion comprising a nubbin collar (Fig 8, portion 42 is a collar), the nubbin collar comprising a first nubbin aperture (Fig 8, uppermost opening/groove of 42) and a second nubbin aperture opposite the first nubbin aperture (Fig 8, lowermost opening/groove of 42 is on the opposite end of the nubbin collar/distal nubbin portion 42); 
wherein the guide structure comprises a proximal guide end configured to be adjacent to the nubbin (Fig 5, 7, face of 12 indicated at approx. 36 in Fig 7), a proximal guide portion adjacent to the proximal guide end (Fig 5, 8, portion of 12 that corresponds to 42 seen in Fig 8 and is adjacent to the proximal guide end as defined), a distal guide end opposite the proximal guide end (Fig 5, 8, uppermost face of 12, is at the opposite end of the tapered portion of the guide), and an inner void having a cross-sectional dimension that increases from the proximal guide end to the distal guide end (Fig 5, 8 the cross-section diameter increases from the end indicated at 36 to the upper end of guide 12), the proximal guide portion being configured to be fixed to the distal nubbin portion (Fig 8, the proximal guide portion is fixable to the nubbin portion view threads at 42); 
wherein the proximal guide portion of the guide structure comprises a guide collar (Fig 8, portion of 12 that corresponds to 42 is a collar), the guide collar configured to receive the nubbin collar of the nubbin (Fig 8, the proximal guide portion is fixable to the nubbin portion view threads at 42); and 
wherein the guide collar comprises a first guide aperture (Fig 5, lock screw 46). 
Haggart is silent on a second guide aperture opposite the first guide aperture. 
Matherne teaches a second guide aperture opposite the first guide aperture (Fig 4, Fig 5, apertures through collar 32 are were set screws 78 are set and are set opposite one another as seen) the first guide aperture and the second guide aperture each being configured to receive a cylindrical rod that passes through both the first guide aperture and the second guide aperture (Fig 4, Fig 5, the apertures are aligned and capable of receiving a cylindrical rod, which is not understood as being required).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Haggart by having as disclosed by Matherne because it would aid in providing additional locking/setting support between the components.  

Regarding claim 14, Haggart further teaches the apparatus comprising: the nubbin (Fig 5, nubbin 32).  

Regarding claim 15, Haggart teaches a system comprising: the apparatus of claim 14 (see above); and the target structure (Fig 1, tubular string e.g. 18).

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matherne (US 3475038 A), in view of Langlais (US 20170058647 A1).

Regarding claim 6, Matherne further teaches wherein the first leading portion of the first pin configured to be inserted into the first nubbin aperture of the nubbin (Fig 4,5 as previously stated, the nubbin is not understood as being a required component of the apparatus and this the leading portion must merely be capable of extending into a hypothetical nubbin, which is the case as set screw 78 extends inward relative to the aperture).
Matherne is silent on wherein the first leading portion of the first pin comprises a non-threaded outer pin surface 
	Langlais teaches the first leading portion of the first pin comprises a non-threaded outer pin surface (Para 0069, “set screws 88, may comprise threaded rods with non-threaded shaft tips that fits inside cooperating counter bores in the corresponding base pipe or coupling”).  


Regarding claim 7, Matherne further teaches wherein the apparatus comprises a second pin configured to be inserted into the second guide aperture (Fig 5, set screw 78 on the right), the second pin configured to protrude past the second guide aperture (Fig 5, set screw 78 on the right extends through the aperture as defined) and into a second nubbin aperture of the nubbin collar of the nubbin, the nubbin collar being positioned inside the guide collar (As stated in parent claim 1, the nubbin let alone its relationship with the guide is not understood as being a required part of the apparatus as presently recited. The guide of the apparatus is capable of having the recited relationship with an unrecited nubbin).  

Regarding claim 8, Matherne further teaches wherein the second guide aperture comprises a second threaded inner aperture surface (Column 4, lines 16, the apertures as defined are threaded).  

Regarding claim 9, Matherne further teaches wherein the second pin comprises a second leading end (Fig 4, 5, the front tip of set screw 78 ), a second leading portion adjacent to the second leading end (Fig 4, 5, a middle portion of set screw 78 after engagement with 32), a second trailing end (Fig 4, 5, end portion of set screw 78), and a second trailing portion positioned between the second leading portion and the second trailing end (Fig 4,5, portion of set screw 78 engaged with collar 32), the second pin configured to be inserted into the second guide aperture (Fig 4, 5, the pin 78 is inserted in the aperture as seen), the second leading end configured to be inserted into the second guide aperture before any other portion of the second pin (Fig 4, 5, the leading end/front tip of screw 78 would be inserted first), and the second trailing portion comprising a second threaded outer pin surface (Column 4, lines 16, the screw is threaded).  

Regarding claim 10, Matherne further teaches wherein the second pin comprises a second rotator engagement portion (Fig 3, recess or polygonal socket 80), the second rotator engagement portion configured to permit the second pin to be rotated so that the second threaded outer pin surface engages the second threaded inner aperture surface (Column 4, lines 13-18, the threaded outer pin surface is engaged with the threads of the inner aperture).  

Regarding claim 11, Matherne further teaches wherein the second leading portion of the second pin comprises a non-threaded outer pin surface (Para 0069 of Langlais, “set screws 88, may comprise threaded rods with non-threaded shaft tips that fits inside cooperating counter bores in the corresponding base pipe or coupling”)configured to be inserted into the second nubbin aperture of the nubbin (Fig 4,5 of Matherne as previously stated, the nubbin is not understood as being a required component of the apparatus and this the leading portion must merely be capable of extending into a hypothetical nubbin, which is the case as set screw 78 extends inward relative to the aperture).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matherne (US 3475038 A), in view of Koyer (US 20160222484 A1).

Regarding claim 13, Matherne is silent on wherein the guide structure comprises aluminum.  
	Koyer teaches aluminum-based coatings providing a barrier to corrosion (Para 0009). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Matherne by having the guide structure have an aluminum-based coating as disclosed by Koyer to provide the element with corrosion protection (Para 0009 of Koyer).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of copending Application No. 16/800437 in view of the prior art references cited in the prior art rejections above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application either recite the same subject matter and/or recite subject matter which is taught and rendered obvious by the prior art, as cited and discussed in the preceding prior art rejection(s) above.  
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676